UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7790



KEITH RUSSELL JUDD, for President of USA,

                                            Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA,

                                             Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Margaret B. Seymour, District Judge.
(CA-05-1381-3)


Submitted: March 23, 2006                    Decided: March 30, 2006


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Keith Russell Judd, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Keith Russell Judd, a federal prisoner, appeals the

district court’s order denying relief on his motion for relief from

judgment, which the district court construed as a 28 U.S.C. § 2241

(2000)   petition.      We   have   reviewed   the   record   and    find    no

reversible error.     Accordingly, we deny Judd’s motion for leave to

proceed in forma pauperis and dismiss for the reasons stated by the

district court.      Judd v. United States, No. CA-05-1381-3 (D.S.C.

filed Oct. 26, 2005 & entered Oct. 27, 2005).             We dispense with

oral   argument   because    the    facts   and   legal   contentions       are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                    DISMISSED




                                    - 2 -